DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The 112 rejection has been withdrawn in view of the amendment.
Applicant's arguments filed 7-26-2022 have been fully considered but they are not persuasive. 
Applicant submits: “Contrary to the Office Action's assertion, Yiu fails to disclose or suggest a radio node. Paragraphs [0019]-[0020] of Yiu related to an RF signature map that represents RF measurements measured at the training locations and the RF measurements predicted for the other locations where no actual RF measurements were taken is then used as a reference signature map for fingerprinting localization”, the examiner respectfully disagree; Yiu disclose in par. 0020, “wireless transmitters 102, 104, 106 are WIFI APs"; clearly, WIFI APs qualifies as radio nodes.
Regarding the argument “Since Yiu is silent as to a radio node, it cannot be said that Yiu teaches or suggests a parameter representative of common radio node identifiers corresponds to a number of respective identifiers of a radio node that are common to the at least one training set of radio signal observation results and the at least one current set of radio signal observation results”; the examiner’s position as indicated in the prior paragraph Yiu does disclose the radio node; thereby, it can be said that Yiu teaches or suggests a parameter representative of common radio node identifiers corresponds to a number of respective identifiers of a radio node that are common to the at least one training set of radio signal observation results and the at least one current set of radio signal observation results. 
In view of the argument “As described at paragraph [0066] of the present application, determining whether a current tracking device is located within an area of interest is based on a parameter representative of a similarity between the at least one current set of radio signal observation results, and the at least one training set of radio signal observation results associated with the identification information of the area of interest. Yiu's description of an RF signature is not the same as the claimed parameter that is representative of a similarity between the at least one current set of radio signal observation results, and the at least one training set of radio signal observation results associated with the identification information of the area of interest. Such a parameter is neither taught nor suggested by Yiu alone, or in combination with Boyns and/or Frost”; in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that details of paragraph 0066 are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). A similarity between a radio signal observation and known signals is commonly known as RF signature and/or RF fingerprint which is disclosed by Yiu. Applicant staes that: “Yiu's description of an RF signature is not the same as the claimed parameter that is representative of a similarity”; however, the argument fails to show any difference between the claimed parameter and RF signature. Moreover, according to paragraph 0068 of the present invention a parameter are characteristics of the radio signals that may be received, which are not necessarily part of the method and/or device; the examination is concerned with what the method does; the examiner recommends instead of describing what the parameter and/or signal characteristic represent, to describe what the method is doing with the received signals.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the rejection of record shows that the motivation to do so is found in par. 0008 of Boyns reference.
The rest of the arguments they fall for the same reasons as shown above. The rejection of record stands.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yiu 20160183050 in view Boyns 20100076968.

As to claim 1, Yiu discloses a method comprising: obtaining or holding available at least one training set of radio signal observation results [202] (see par. 0033-0035), the wherein a respective training set of radio signal observation results is held available in association with identification information of a corresponding area of interest on a site (see par. 0020-0021) [please note this section is a description of a respective training set of radio signal observation results which may or may not be directed to the at least one training set of radio signal observation results, either way it describe details of the training set not necessarily the method, the examiner invites the applicant to clarify whether it is referring to the same training set and to claim the limitation as it were performed by the method; additionally, describing limitations by association and/or relation will fail to distinguish from the prior art; for example the claim does not require and identification information of a corresponding area of interest on a site, but a relation; last, any stored information can be considered as held available and related],
wherein a respective training set of radio signal observation results is captured at a corresponding observation position within a corresponding area of interest on said site (see par. 0036); 
obtaining or holding available area of interest information indicating whether at least one tracking device has been determined to have entered and/or to have been located within a corresponding area of interest on the site (see par. 0034); 
obtaining or holding available current radio signal observation data of a current tracking device representing one or more current sets of radio signal observation results captured by a radio interface of the current tracking device when present on said site (see par. 0035), 
wherein a respective current set of radio signal observation results is captured at a corresponding observation position on said site (see fig. 1; par. 0035);
determining whether the current tracking device has entered or is located within an area, identification information of which is associated with the at least one training set of radio signal observation results (see par. 0021), based on at least one current set of radio signal observation results, based on at least one training set of radio signal observation results associated with the identification information of the area, and based on the area information (see par. 0022, 0033-0036).
wherein a respective set of radio signal observation results comprises for a corresponding observed radio signal of a radio node (see par. 0019-0020), and 
wherein a parameter [RF signature and/or characteristic] representative of common radio node corresponds to a number of respective of a radio node that are common to the at least one training set of radio signal observation results and the at least one current set of radio signal observation results, the method further comprising: determining whether the current tracking device is located within the area of interest based on the parameter representative of common radio node (see par. 0033, 0035, 0056). Yiu does not explicitly disclose a respective identifier of a radio node. However, as disclosed in par. 0035 the RF signature map for selected one or more of the wireless transmitters 102, 104, and 106 is identifying the location and transmitters and par. 0020 disclose that they are WIFI APs which are required to transmit identifiers such as SSID, MAC address, etc. Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to use the RF signature map to the identify the transmitters to estimate the location of the desired device.
 Yiu does not call the area an area of interest. In an analogous art, Boyns discloses an area of interest [points of interest, region profiles and/or target region] (see par. 0043, 0047, 0055) and identifies areas (see par. 0008, 0038). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to have and area of interest in order to manage behavior of the device and provide data in the desired area as suggested by Boyns in par. 0008.

As to claim 2, Yiu discloses the method according to claim 1, if it is determined based on the at least one training set of radio signal observation results and the at least one current set of radio signal observation results that the current tracking device has entered or is located within an area, identification information of which is associated with the at least one training set of radio signal observation results, the method further comprising: determining whether the current tracking device has previously entered or was previously located within the same area, the method further comprising at least one of: if it is determined that the current tracking device has previously entered or was previously located within the same area, determining that the current tracking device has entered or is located within the same area; if it is determined that the current tracking device has previously entered or was previously located within a different area, determining that the current tracking device has entered or is located within the different area [Step 208 is performed as often as desired to determine (or track) a location of one or more user device(s) 108 within the geographical area] (see par. 0022, 0033-0036). Yiu does not call the area an area of interest. In an analogous art, Boyns discloses an area of interest [points of interest, region profiles and/or target region] and it is determined that the current tracking device has previously entered or was previously located within the area of interest (see par. 0039, 0043, 0047, 0055, 0063). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to have and area of interest in order to manage behavior of the device and provide data in the desired area as suggested by Boyns in par. 0008.

As to claim 3, 5, 14 and 16, Yiu discloses the method/apparatus according to claim 2/13, further comprising at least one of: if it is determined that the current tracking device has previously entered or was previously located within the same area [Step 208 is performed as often as desired to determine (or track) a location of one or more user device(s) 108 within the geographical area] (see par. 0035). Yiu does not call the area an area of interest. In an analogous art, Boyns discloses an area of interest [points of interest, region profiles and/or target region] and it is determined that the current tracking device has previously entered or was previously located within the area of interest providing notification information and/or or causing an alert indicating that the current tracking device is within the same and/or different area of interest [recommend list 144 can display favorite restaurant, most visited by the user in the past, etc.] (see par. 0039, 0043, 0047, 0055, 0062-0063); if it is determined that the current tracking device has not previously entered an area of interest associated with the area of interest information or was previously located within an area of interest associated with the area of interest information, providing notification information and/or or causing an alert indicating that the current tracking device has entered or is located within the area of interest, identification information of which is associated with the at least one training set of radio signal observation results [if desired can display only unvisited locations]  (see par. 0065-0066). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to have and area of interest in order to manage behavior of the device and provide data in the desired area and suggest new ones as disclosed by Boyns in par. 0008.

As to claim 4, Yiu discloses the method according to claim 1, wherein the area information is associated with one or more areas and indicates whether at least one tracking device has been determined to have entered and/or to have been located within at least one of the one or more areas associated with the one or more areas associated with the area information; the method further comprising: - if it is determined that the current tracking device has not previously entered an area associated with the area information or was previously located within an area of interest associated with the area of interest information, determining that the current tracking device has entered or is located within the area, identification information of which is associated with the at least one training set of radio signal observation results (see par. 0035). Yiu does not call the area an area of interest. In an analogous art, Boyns discloses an area of interest [points of interest, region profiles and/or target region] and it is determined that the current tracking device has previously entered or wasn’t previously located within the area of interest (see par. 0039, 0043, 0047, 0055, 0063, 0066). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to have and area of interest in order to manage behavior of the device and provide data in the desired area as suggested by Boyns in par. 0008.

As to claim 6, Yiu discloses the method according to claim 1, wherein determining whether the current tracking device is located within the area is based on a parameter representative of a similarity between the at least one current set of radio signal observation results and the at least one training set of radio signal observation results associated with the identification information of the area (see par. 0035-0036). Yiu does not call the area an area of interest. In an analogous art, Boyns discloses an area of interest [points of interest, region profiles and/or target region] (see par. 0043, 0047, 0055). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to have and area of interest in order to manage behavior of the device and provide data in the desired area as suggested by Boyns in par. 0008.

As to claim 9, Yiu discloses the method according to claim 1, determining whether the current tracking device is located within the area of interest based on the parameter representative of common radio node (see par. 0033, 0035, 0056). Yiu does not explicitly disclose a respective identifier of a radio node. However, as disclosed in par. 0035 the RF signature map for selected one or more of the wireless transmitters 102, 104, and 106 is identifying the location and transmitters. Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to use the RF signature map to the identify the transmitters to estimate the location of the desired device.

As to claim 10, Yiu discloses the method according to claim 1, wherein a respective set of radio signal observation results comprises for a corresponding observed radio signal of a radio node (see par. 0019-0020), and wherein a parameter [RF signature] representative of non-common radio node corresponds to a number of a radio node that are not common to the at least one training set of radio signal observation results and the at least one current set of radio signal observation results, the method further comprising: determining whether the current tracking device is located within the area of interest based on the parameter representative of common radio node identifiers and based on the parameter representative of non-common radio node [a reference RF signature map is constructed for one, all, or selected ones of multiple access points (APs) situated at particular locations within the given geographical area and or new wireless transmitters] (see par. 0019,0033, 0035, 0056). Yiu does not explicitly disclose a respective identifier of a radio node. However, as disclosed in par. 0035 the RF signature map for selected one or more of the wireless transmitters 102, 104, and 106 is identifying the location and transmitters. Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to use the RF signature map to the identify the transmitters to estimate the location of the desired device.

As to claim 11, Yiu discloses the method according to claim 1, wherein a respective set of radio signal observation results comprises for a corresponding observed radio signal at least one of: a respective indication of a received signal strength; a respective indication of a signal-to-noise ratio; a respective identifier of a radio node (see par. 0011, 0036).

Regarding claims 12-13, 15 and 17, they are the corresponding apparatus claims of method claims 1-2, 4, 6 and 9-11. Therefore, claims 12-13, 15 and 17 are rejected for the same reasons as shown above.

Regarding claims 19-20, they are the corresponding non-transitory computer readable storage medium claims of method claims 1-2. Therefore, claims 19-20 are rejected for the same reasons as shown above.

Claims 7-8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yiu in view of Boyns as applied to claims 8 and 17 above, and further in view of Frost 8275020.

As to claims 7-8 and 18, Yiu discloses the method according to claim 6, wherein the parameter representative of the similarity between the at least one current set of radio signal observation results and the at least one training set of radio signal observation results associated with the identification information of the area is determined based on at least one current set of radio signal observation results and on at least one training set of radio signal observation results that are common to both the at least one current set of radio signal observation results and the at least one training set of radio signal observation results; wherein the parameter representative of a similarity between the at least one training set of radio signal observation results and the at least one current set of radio signal observation results corresponds to a metric defined based on the at least one training set of radio signal observation results and the at least one current set of radio signal observation results. (see par. 0035-0036). Yiu does not call the area an area of interest. In an analogous art, Boyns discloses an area of interest [points of interest, region profiles and/or target region] (see par. 0043, 0047, 0055). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to have and area of interest in order to manage behavior of the device and provide data in the desired area as suggested by Boyns in par. 0008. The previous references fail to disclose a reduced at least one current/training set of radio signal observation results. In another analogous art, Frost discloses a reduced at least one current set of radio signal observation results and on a reduced at least one training set of radio signal observation results, wherein a respective reduced set of radio signal observation results is reduced to the radio signal observation results (see col. 7, line 54-66). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teachings for the simple purpose of reducing transmission times, computing resources while maximizing efficiency.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926. The examiner can normally be reached 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571)272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCOS L. TORRES
Examiner
Art Unit 2647



/MARCOS L TORRES/Primary Examiner, Art Unit 2647